Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted along with the mailing date of the application on August 04, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an voice message received from the Patent Attorney on record, Terry Flynn(Reg.41,756) on June 08, 2021.

4.	The application has been amended as follows: -
Claim 7 has been cancelled.

6.	Claim 1 has been amended as:

Claim 1(currently amended):  A touch panel device comprising:
a plurality of detection regions arranged in a matrix form; and
a transmission wiring element and a receiving wiring element formed for each of the plurality of detection regions,
wherein a transmission wiring arrangement region with the transmission wiring element arranged therein, the plurality of detection regions, and a receiving wiring arrangement region with the receiving wiring element arranged therein are formed being aligned in one direction,
wherein a value calculated from a formula as follows is smaller than a target value for a coordinate position precision:
AW + 2 * BW - TC,
wherein BW is an interval width from an end of one of the detection regions to a beginning of a next one of the detection regions via the receiving wiring arrangement region of a conductive object.

7.	Claim 5 has been amended as:

Claim 5(currently amended): A touch panel device comprising:
a plurality of detection regions arranged in a matrix form; and
a transmission wiring element and a receiving wiring element formed for each of the plurality of detection regions,
wherein a transmission wiring arrangement region with the transmission wiring element arranged therein, the plurality of detection regions, and a receiving wiring arrangement region with the receiving wiring element arranged therein are formed being aligned in one direction,
wherein a value calculated from a formula as follows is smaller than a target value for a coordinate position precision:

AW + BW-TC/2,

wherein BW is an interval width from an end of one of the detection regions beginning of an adjacent one of the detection regions via the receiving wiring arrangement region and the transmission wiring arrangement region, AW is a width for the one of the detection regions at the end in the one direction, and TC is a touch diameter of a conductive object.

Allowable Subject Matter

8. 	Claims 1-6 are allowed.

9. 	The following is an examiner’s statement of reasons for allowance:

Claim 1: HU(US 2015/0160762 A1) teaches a control point sensing point where width of the one sensing region and width between two adjacent regions are given(figs.10&11). But s/he does not disclose a formula for the coordinate position precision as AW+2*BW-TC. Similarly, Philipp(US 2007/0247443 A1) discloses hybrid capacitive touch screen element where both drive and sense electrodes are arranged in one direction(fig.5) but does not disclose the formula for coordinate position precision.

Therefore, none of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest applicants’ claim invention, “-----, wherein a value calculated from a formula as follows is smaller than a target 
 
AW + 2*BW-TC, 

wherein BW is an interval width from an end of one of the detection regions to a beginning of a next one of the detection regions via the receiving wiring arrangement region and the transmission wiring arrangement region in the one direction, AW is a width for the detection regions in the one direction, and TC is a touch diameter of a conductive object(fig.6, Para 55-58 of the Specification submitted on August 04, 2020)” with all other limitations cited in claim 1. 

Claim 5: HU(US 2015/0160762 A1) teaches a control point sensing point where width of the one sensing region and width between two adjacent regions are given(figs.10&11). But s/he does not disclose formula for the coordinate position precision as AW+BW-TC/2. Similarly, Philipp(US 2007/0247443 A1) discloses hybrid capacitive touch screen element where both drive and sense electrodes are arranged in one direction(fig.5) but does not disclose the formula for coordinate position precision.

Therefore, none of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest applicants’ claim invention, “-----, wherein a value calculated from a formula as follows is smaller than a target value for a coordinate position precision:

AW + BW-TC/2,

wherein BW is an interval width from an end of one of the detection regions beginning of an adjacent one of the detection regions via the receiving wiring arrangement region and the transmission wiring arrangement region, AW is a width for the one of the detection regions at the end in the one direction, and TC is a touch diameter of a conductive object(figs.13-15, and related text of the Specification submitted on August 04, 2020)” with all other limitations cited in claim 5.

Claims 2-4, and 6 are allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

56Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571) 270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692